Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 01/20/2022 in which claims 01-14 and 17-20 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretations - 35 USC § 112(f) Paragraph 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Such claim limitation(s) is/are: “means for” in claim 20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4, 9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 101599268A) in view of Ryohwa et al (2017/0030532 A1).
As to claim 1, Jiang teaches a light emitting structure (20) for a photo-acoustic spectroscopy sensing device for sensing a target gas, the light emitting structure comprising: (See Abstract ¶0007 Lines 13-15; Figs. 2, 9).
a light source (212), configured for emitting light of an input wavelength; and (See ¶0012, ¶0053, ¶0054; Figs. 2, 9).
Wherein the input wavelength is an electromagnetic wave signal.
a conversion structure (214), configured for absorbing light of the input wavelength and emitting light of an output wavelength, (See ¶0012, ¶0053, ¶0054; Figs. 2, 9).
The term “conversion structure” is met by the term “sounding element”. Wherein the output wavelength is emitted sound waves.
wherein the output wavelength is adapted to an absorption wavelength of the target gas, (See ¶0007 Lines 13-15, ¶0012, ¶0053, ¶0054; Figs. 2, 9).
wherein the conversion structure (214) comprises an output conversion layer (not shown), (See ¶0012, ¶0033, ¶0034, ¶0053, ¶0054; Figs. 2, 9).
Wherein the output conversion layer is layered carbon nanotube structures within the conversion structure (214).
wherein the output conversion layer (not shown) comprises a first plurality of nanoparticles, and (See ¶0012, ¶0033, ¶0034, ¶0053, ¶0054; Figs. 2, 9).
wherein the nanoparticles of the output conversion layer are configured for emitting light of the output wavelength, (See ¶0012, ¶0053, ¶0054; Figs. 2, 9).
Jiang does not explicitly teach, and wherein the output wavelength is different than the input wavelength.
However, Ryohwa does teach in an analogous art wherein the output wavelength is different than the input wavelength. (See Abstract, ¶0026, ¶0023, ¶0078; Figs. 5-8).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the structure of Jiang wherein the output wavelength is different than the input wavelength.
The advantage of this inclusion is to improve gas barrier property while suppressing decrease of productivity to the minimum in a manufacturing method of a gas barrier film.
As to claim 2, Jiang teaches the light emitting structure (20), wherein the nanoparticles of the output conversion layer (not shown) are configured for absorbing light of the input wavelength. (See ¶0012, ¶0013, ¶0053, ¶0054; Figs. 2, 9).
As to claim 3, Jiang teaches the light emitting structure (20), wherein the conversion structure (214) comprises at least two conversion layers forming a series of conversion layers including an input conversion layer (not shown) and the output conversion layer (not shown), (See ¶0012, ¶0033, ¶0034, ¶0053, ¶0054; Figs. 2, 9).
The carbon nanotube structures are layered within the conversion structure (214); therefore, there is an input and output conversion layers.
wherein the at least two conversion layers comprise respective pluralities of nanoparticles of respective types, (See ¶0012, ¶0033, ¶0034, ¶0053, ¶0054; Figs. 2, 9).
wherein the input conversion layer (not shown) comprises a second plurality of nanoparticles, wherein the nanoparticles of the input conversion layer are configured for absorbing light of the input wavelength, (See ¶0012, ¶0033, ¶0034, ¶0053, ¶0054; Figs. 2, 9).
wherein an emission wavelength of the nanoparticles of a conversion layer of the series of conversion layers is adapted to an absorption wavelength of the nanoparticles of a subsequent conversion layer of the series of conversion layers, and (See ¶0012, ¶0033, ¶0034, ¶0053, ¶0054; Figs. 2, 9).
wherein the series of conversion layers starts with the input conversion layer (not shown) and ends with the output conversion layer (not shown). (See ¶0012, ¶0033, ¶0034, ¶0053, ¶0054; Figs. 2, 9).
As to claim 4, Jiang teaches the light emitting structure (20) wherein the input conversion layer (not shown) is arranged between the light source (212) and the output conversion layer (not shown), and (See ¶0012, ¶0033, ¶0034, ¶0053, ¶0054; Figs. 2, 9).
wherein the series of conversion layers is arranged along a direction from the input conversion layer to the output conversion layer. (See ¶0012, ¶0033, ¶0034, ¶0053, ¶0054; Figs. 2, 9).
As to claim 9, Jiang teaches the light emitting structure (20), wherein the light source is a LED and wherein the input wavelength is in a range between 400 nm and 800 nm or in a range between 500 nm and 700 nm or in a range between 500 nm and 600 nm. (See ¶0049, ¶0058 Line 15; Figs. 2, 9).
As to claim 12, Jiang teaches a device, comprising at least one light emitting structure (20), a cavity providing an interaction volume for an optical interaction between the target gas and light, (See ¶0007 Lines 13-15, ¶0012, ¶0016 Lines 04-06, ¶0053, ¶0054, ¶0055 Lines 15-17; Figs. 2, 9, 10).
The conversion structure (214) is connected to the narrow opening (226) and the sound collecting structure (222). The gas to be sampled is in contact with the nanoparticles within the conversion structure (214) and the light has passed through the conversion structure into the sound collecting structure; therefore, the cavity provides an interaction volume for an optical interaction between the target gas and light.
wherein the cavity is accessible for an environmental gas comprising the target gas; (See ¶0007 Lines 13-15, ¶0012, ¶0053, ¶0054, ¶0055 Lines 15-17; Figs. 2, 9, 10).
wherein the at least one light emitting structure (20) is configured for emitting the light into the cavity, the light having the output wavelength of the at least one light 
a receiver (222) configured for receiving an acoustic signal from within the cavity. (See ¶0007 Lines 13-15, ¶0012, ¶0053, ¶0054, ¶0055 Lines 15-17; Figs. 2, 9, 10).
As to claim 13, Jiang teaches the device, wherein the conversion structure (214) comprises at least two conversion layers forming a series of conversion layers including an input conversion layer and the output conversion layer. (See ¶0012, ¶0033, ¶0034, ¶0053, ¶0054; Figs. 2, 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Ryohwa in further view of Smeltzer et al (US 2015/0150463 A1).
As to claim 5, Jiang when modified by Ryohwa teach the light emitting structure according to claim 3, in which this claim depends on.
Jiang when modified by Ryohwa still do not explicitly teach wherein at least one of the at least two conversion layers comprises a plurality of strands of a polymer material,

wherein the plurality of strands comprises at least two types of strands having different concentrations of the nanoparticles of the at least one of the conversion layers, and
wherein strands of different types are arranged alternately within the at least one of the conversion layers.
However, Smeltzer does teach in an analogous art that a light emitting structure (120) comprising layered nanoparticles (140) comprising a polymer material. (See Abstract ¶0123, ¶0282, ¶0290; Fig. 2a).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the light emitting structure of Jiang when modified by Ryohwa wherein at least one of the at least two conversion layers comprises a plurality of strands of a polymer material, wherein the strands comprise the nanoparticles of the at least one of the conversion layers, wherein the plurality of strands comprises at least two types of strands having different concentrations of the nanoparticles of the at least one of the conversion layers, and wherein strands of different types are arranged alternately within the at least one of the conversion layers.
The advantage of this inclusion is the enhancement of the photoacoustic signal for detecting the sample under test. 
As to claim 7, Jiang when modified by Ryohwa teach the light emitting structure according to claim 1, in which this claim depends on.

However, Smeltzer does teach in an analogous art further comprising a collimation lens (130) arranged between the light source (122) and the conversion structure (502), wherein the collimation lens is configured for collimating light emitted by the light source for obtaining a collimated light, and wherein the collimation lens is configured for illuminating the conversion structure with the collimated light. (See Abstract ¶0095; Fig. 2a).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in light emitting structure of Jiang when modified by Ryohwa further comprising a collimation lens arranged between the light source and the conversion structure, wherein the collimation lens is configured for collimating light emitted by the light source for obtaining a collimated light, and wherein the collimation lens is configured for illuminating the conversion structure with the collimated light. 
The advantage of this inclusion is to direct the laser energy to the target objects.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Ryohwa in further view of Kim et al (US 2010/0103648 A1).
As to claim 6, Jiang when modified by Ryohwa teach the light emitting structure according to claim 3, in which this claim depends on.
Jiang when modified by Ryohwa do not explicitly teach wherein the nanoparticles of at least one of the at least two conversion layers comprises a core and one or more shells,
wherein the core comprises a luminescent material, and
wherein each of the one or more shells is arranged to enclose the core or the core and one or more other shells of the one or more shells.
However, Kim does teach in an analogous art wherein the nanoparticles (510) of at least one of the at least two conversion layers comprises a core (510) and one or more shells (520, 530), (See Abstract ¶0036, ¶0037; Fig. 2).
wherein the core (510) comprises a luminescent material, and (See ¶0036, ¶0037; Fig. 2). (See Abstract ¶0036, ¶0037; Fig. 2).
wherein each of the one or more shells (520, 530) is arranged to enclose the core (510) or the core and one or more other shells of the one or more shells. (See Abstract ¶0036, ¶0037; Fig. 2).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in light emitting structure of Jiang when modified by Ryohwa wherein the nanoparticles of at least one of the at least two conversion layers comprises a core and one or more shells, wherein the core comprises a luminescent material, and wherein each of the one or more shells is arranged to enclose the core or the core and one or more other shells of the one or more shells.
. 

	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Ryohwa.
As to claim 10, Jiang when modified by Ryohwa teach the light emitting structure according to claim 1, in which this claim depends on.
Jiang when modified by Ryohwa still do not explicitly teach wherein the output wavelength is within a range of +10 % or +5 % of one of 4.2 µm, 3.3 µm, 2.7 µm, 2.3 µm, 4.61 µm, 4,02 µm, 3.03 µm, 3.56 µm, 4.47 µm.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “wherein the output wavelength is within a range of +10 % or +5 % of one of 4.2 µm, 3.3 µm, 2.7 µm, 2.3 µm, 4.61 µm, 4,02 µm, 3.03 µm, 3.56 µm, 4.47 µm,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E).
It is common in the art of optical analysis of a gas sample in a Photoacoustic Spectroscopy system to arrange different output wavelengths ranges; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try different output wavelength ranges that will enable the claimed invention.
Further, the differences in the output wavelength ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.

The advantage of this inclusion is to accurately measure the sample under test. 

Claims 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Ryohwa in further view of Yaniv (WO 2008/030219 A2).
As to claim 8, Jiang when modified by Ryohwa teach the light emitting structure according to claim 1, in which this claim depends on.
Jiang when modified by Ryohwa still do not explicitly teach further comprising a spectral filter arranged adjacent to the output conversion layer of the conversion structure, wherein the spectral filter is configured for selectively transmitting light of the output wavelength.
However, Yaniv does teach in an analogous art further comprising a spectral filter (207) arranged adjacent to the output conversion layer of the conversion structure, wherein the spectral filter is configured for selectively transmitting light of the output wavelength. (See ¶0041; Fig. 2).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the emitting structure of Jiang when modified by Ryohwa further comprising a spectral filter arranged adjacent to the 
The advantage of this inclusion is to measure the optical absorption spectrum of a sample.
As to claim 11, Jiang when modified by Ryohwa teach the light emitting structure according to claim 1, in which this claim depends on.
Jiang when modified by Ryohwa still do not explicitly teach wherein the nanoparticles of a specific type comprise a luminescent material, wherein the luminescent material and a size of the nanoparticles of the specific type are adapted so that the nanoparticles of the specific type are configured for absorbing light of a specific absorption wavelength and/or for emitting light of a specific emission wavelength.
However, Yaniv does teach in an analogous art wherein the nanoparticles of a specific type comprise a luminescent material, wherein the luminescent material and a size of the nanoparticles of the specific type are adapted so that the nanoparticles of the specific type are configured for absorbing light of a specific absorption wavelength and/or for emitting light of a specific emission wavelength. (See Abstract ¶0014, ¶0019; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the light emitting structure of Jiang when modified by Ryohwa wherein the nanoparticles of a specific type comprise a luminescent material, wherein the luminescent material and a size of the nanoparticles of the specific type are adapted so that the nanoparticles of the specific type are 
The advantage of this inclusion is enhance a signal from an object to detect the properties of said object.


Allowable Subject Matter
Claims 14 and 17-20 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 14, none of the prior arts alone or in combination discloses a method for operating a photo-acoustic spectroscopy sensing device, the method comprising:
receiving an acoustic reference signal from a cavity accessible for an environmental gas comprising a target gas;
analyzing the acoustic reference signal to obtain noise information;
adjusting a filter function based on the noise information;
sensing the target gas, wherein the sensing comprises providing the cavity with light, so that the light is modulated based on the filter function, and simultaneously receiving an acoustic sensing signal from the cavity; and

a light source, configured for emitting light of an input wavelength, and
a conversion structure, configured for absorbing light of the input wavelength and emitting light of an output wavelength different than the input wavelength, wherein light emitted by the light source is modulated based on the filter function, wherein the conversion structure comprises an output conversion layer, wherein the output conversion layer comprises a plurality of nanoparticles, and wherein the nanoparticles of the output conversion layer are configured for emitting light of the output wavelength.
As for claim 20, none of the prior arts alone or in combination discloses an apparatus for obtaining information about a target gas, comprising: means for receiving a reference signal, the reference signal representing an acoustic reference signal from a cavity accessible for an environmental gas comprising the target gas;
means for analyzing the reference signal to obtain noise information;
means for adjusting a filter function based on the noise information;
means for providing the filter function;
means for providing the cavity with light to generate an acoustic sensing signal;
means for receiving the acoustic sensing signal from the cavity; and

a light source, configured for emitting light of an input wavelength, and
a conversion structure, configured for absorbing light of the input wavelength and emitting light of an output wavelength different than the input wavelength, wherein light emitted by the light source is modulated based on the filter function, wherein the conversion structure comprises an output conversion layer, wherein the output conversion layer comprises a plurality of nanoparticles, and wherein the nanoparticles of the output conversion layer are configured for emitting light of the output wavelength.
The closest prior art, Jiang (CN 101599268A) discloses a sound-producing device, comprising an electromagnetic wave signal input device and a sound-producing element, wherein the sound producing element comprises a carbon nano-tube structure. Jiang does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 14, and 20; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 17-19 are allowed due to their dependency of claim 14.


Response to Arguments
claims 1-13 they have been considered but are moot because the arguments do not apply to the references as they are being used in the current rejection.

Applicant’s argument, see amendments, filed 01/20/2022, with respect to claims 14 and 17-20 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejection of claims 14 and 17-20 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886